Citation Nr: 0907587	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a rash and a below-the-knee amputation of 
the right lower extremity, due to VA medical treatment. 

2.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as major depression, to include as 
secondary to a below-the-knee amputation of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1966 and from June 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and July 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  


FINDINGS OF FACT

1.  The evidence of record does not show that a rash and a 
below-the-knee amputation of the right lower extremity were 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or that they were the result of an 
event not reasonably foreseeable in furnishing his medical 
treatment. 

2.  The competent medical evidence of record demonstrates 
that a psychiatric disorder, diagnosed as major depression, 
is not related to military service and is not proximately due 
to or the result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for a rash and a below-the-knee amputation of 
the right lower extremity due to VA medical treatment have 
not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.361 (2008). 

2.  A psychiatric disorder, diagnosed as major depression, 
was not incurred in or aggravated by active military service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  With respect to the 
claim for service connection, a May 2006 letter satisfied the 
duty to notify provisions prior to the initial adjudication 
of the Veteran's claim in July 2006.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  With respect to the claim for 38 U.S.C.A. § 
1151 compensation, a December 2005 letter satisfied the duty 
to notify provisions prior to initial adjudication of the 
Veteran's claim in April 2006.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  
Although the letters did not notify the Veteran of the 
assignment of effective dates or disability evaluations, any 
notice error is harmless because the claims are being denied, 
and thus no rating or effective date will be assigned with 
respect to any claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Sanders, 487 F.3d at 889; Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007) (noting that notice 
deficiencies are prejudicial unless VA shows that the purpose 
of the notice was not frustrated).


The Veteran's service treatment records, VA medical treatment 
records, VA medical opinions, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  No medical examination was obtained regarding the 
Veteran's claim for entitlement to service connection for a 
psychiatric disorder.  While VA is required to provide a 
medical examination when such an examination is necessary to 
make a decision on a claim, none is required regarding this 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473. 

I.  1151 Claim

The Veteran contends that he developed a rash on his right 
lower extremity and that he underwent a below-the-knee 
amputation of his right lower extremity as a direct result of 
VA fault or care or lack of professional skill.  During a 
December 2008 hearing before the Board, he testified that he 
did not have the rash on his right lower extremity when he 
was admitted to the VA hospital, that he developed the rash 
while admitted to the VA hospital, and that he underwent a 
below-the-knee amputation of his right lower extremity as a 
result.  The Veteran also testified that he felt that the 
rash and resultant amputation were the result of VA fault 
because he didn't "know who else to blame."

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.  

When there is no willful misconduct by a veteran, disability 
resulting from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.  In order to establish entitlement 
to benefits under 38 U.S.C.A. § 1151, there must be (1) 
medical evidence of a current disability; (2) medical or, in 
some circumstances, lay evidence of the incurrence or 
aggravation of an injury or disease as the result of VA 
hospitalization or treatment; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999). 

VA treatment records from December 2002 reveal that the 
Veteran presented with complaints of a chest cold, shortness 
of breath, and swelling of the legs for two weeks.  The 
Veteran also reported paresthesias in the upper extremities 
for the past six months.  The VA physician indicated that the 
Veteran downplayed his symptoms.  The Veteran noted that he 
had not had any medical care for 10 to 15 years.  Physical 
examination of the skin revealed multiple healing ulcers on 
both legs and on the dorsal aspect of the hands, bilaterally.  
After performing laboratory tests and an electrocardiogram, 
the VA physician diagnosed possible silent myocardial 
infarction, diabetes mellitus, and neuropathy, with no prior 
medical care.  The Veteran was admitted to the hospital.  
Additional VA treatment records from December 2002 reveal 
that the Veteran had lower extremity edema.  The Veteran was 
treated for congestive heart failure, coronary artery 
disease, uncontrolled diabetes.  He underwent a heart 
cathertization and coronary angiography.  

During the course of his hospital admission, the Veteran 
noted a rash on both of his feet.  He was referred to the 
dermatology clinic.  A December 2002 dermatology clinic note 
reveals the Veteran's complaints of skin spots on his legs 
and blisters on his hands.  He reported that he used 
hydrocortisone on his legs, and that the spots had improved 
as a result.  Physical examination of the Veteran's lower 
extremities revealed hyperpigmented patches around the knees 
and mildly ecchymotic patches on the dorsal feet and around 
the ankles.  The diagnosis was diabetic dermopathy versus 
pigmented purpuric dermatosis, and the Veteran was prescribed 
a topical steroid for treatment.  A December 2002 podiatry 
clinic note reveals the Veteran's complaints of swelling and 
rash on his feet and legs, which he stated occurred just 
prior to his hospitalization.  He noted that the swelling 
decreased since he was admitted to the hospital.  Vascular 
examination revealed palpable posterior tibial (PT) and 
dorsalis pedis (DP) pulses, bilaterally.  The Veteran's skin 
temperature was warm to cool, and capillary fill time was 
less than three seconds in all five digits, bilaterally.  
There was +2 pitting edema, bilaterally, in the lower 
extremities, absent hair growth on both feet, and spider 
varicosities on both medial ankles.  Dermatological 
examination revealed the Veteran's nails to be elongated and 
of normal thickness.  The hallux nails on both feet were 
yellow in color.  Ecchymosis was noted on the right lateral 
distal lower leg.  There were hyperpigmented lesions on the 
left medial distal lower leg.  Eschar was noted on the medial 
aspect of the right first metacarpophalangeal joint (MPJ), 
measuring 1 by 1.5 centimeters (cm.).  There was a 
maculopapular rash on the dorsum of the forefoot and lateral 
ankle, bilaterally.  The plantar skin was of normal color, 
texture, and tugor.  The diagnoses were non-insulin dependent 
diabetes mellitus, elongated nails, hemorrhagic bulla of the 
left medial forefoot, maculopapular rash, and congestive 
heart failure.  The Veteran was discharged from the hospital 
in January 2002.

A January 2002 VA treatment record reveals the Veteran's 
complaints of blisters on the top of his foot and on the 
sides of his great toes of several weeks duration.  The 
Veteran reported that the rash on his feet was new and that 
he had a similar rash in the past.  Vascular examination 
revealed palpable DP and PT pulses in the bilateral feet, 
warm skin temperature, bilaterally, and 2+ pitting edema in 
the right lower extremity.  Dermatological examination showed 
a large ulcerated lesion on the dorso-lateral aspect of the 
right foot with a fibrotic base and bilateral MPJ bullae that 
were intact.  There was erythema surrounding the blisters, 
without significant drainage.  There was a large area of 
erythematous rash located around the dorsal bullae and 
extending laterally and up the ankle.  The diagnoses were 
multiple bullae and superficial cellulitis.  A February 2003 
VA treatment record reveals the Veteran's complaints that his 
bullae had not yet healed.  Examination revealed an L-shaped 
ulcer with black eschar measuring 11 cm. by 7 cm. and by 4.5 
cm. on the medial side of the right foot, a 5 cm. by 5 cm. 
necrotic ashar covered ulcer above the lateral ankle, a 6 cm. 
by 5 cm. ulcer covered with necrotic eschar behind the medial 
ankle, and diffusely eryth and scaly surrounding skin.  The 
area was non-tender and there was no discharge or bulla 
present.  The diagnosis was diabetic dermopathy with non-
healing ulcers, most likely secondary to peripheral 
neuropathy secondary to uncontrolled diabetes mellitus.  
Another February 2003 VA treatment record reveals the 
Veteran's complaints of right foot ulcers.  The VA physician 
reported that while the Veteran was in the hospital, he had 
bilateral pedal edema and a "rash" on his right foot which 
became ulcerated and started to drain pus which, on culture, 
had two kinds of staphylococcus sensitive to oxacillin.  The 
Veteran was treated with antibiotics and an antibacterial and 
antifungal ointment.  Physical examination revealed wide 
eschars on the right foot covering most of the dorsum with 
redness and some pus.  Proximally, there was no streaking, 
lymphadenitis, or cellulitis.  The diagnosis was diabetic 
foot ulcers.  Additional VA treatment records from February 
2003 and March 2003 reveal continued treatment for the ulcers 
on the Veteran's right foot.  X-rays of the Veteran's feet 
revealed no fracture or dislocation.  There was questionable 
minimal narrowing of the first metatarsophalangeal joints and 
diffuse vascular calcification indicative of underlying 
diabetes.

VA treatment records from March 2003 reveal that the Veteran 
presented with gangrene on the second to fifth toes of the 
right foot, and was admitted to the hospital for partial 
amputation.  The Veteran reported that he was initially seen 
in January 2003 with a rash on his right foot which developed 
into a large blister and then into gangrene.  Treatment 
records reveal that the Veteran then underwent partial ray 
amputations of the second to fifth toes with the head of the 
metatarsals of the right foot with debridement of the dorsal 
aspect of the foot and of the left medial malleolus eschar.  
A March 2003 post-operative treatment record reveals that 
there was advancing demarcation noted and that nonviable 
tendons were exposed.  The VA physician concluded that the 
Veteran would ultimately need more proximal amputation.  A 
later March 2003 treatment record shows that examination of 
the right lower extremity revealed necrosis at the distal 
aspect of the wound.  There was no granular tissue, no odor, 
no drainage, and no erythema.  Dorsal foot nonviable tendons 
were visible and proximal lateral ankle and proximal medial 
ankle wound beds were granular with exposed tendons.  Another 
March 2003 treatment record indicates that examination of the 
right lower extremity revealed a large dorsal foot wound 
approximately 12 cm. by 7 cm., distally, demarcating with an 
exposed and nonviable dorsal tendon.  There was an ulcer on 
the medial malleolus that was clean but without healthy 
granulation tissue.  The VA physician noted that the Veteran 
was not able to heal his wounds.  April 2003 treatment 
records reflect that the Veteran had tissue loss with exposed 
bone on the right foot and was at a high risk for infective 
complications with sternotomy.  

An April 2003 VA treatment record notes that the Veteran's 
right lower extremity was stable and slowly healing.  The 
diagnoses were status post partial amputation of right toes 
(2-5) and foot ulcers.  The treatment note also reveals the 
VA physician's possible recommendation of a right below-the-
knee amputation.  In an April 2003 VA treatment record, a VA 
physician reported that although the Veteran's right foot was 
felt "to be possibly salvageable," in light of his 
significant heart disease, the length of time necessary 
between a revascularization procedure and a free flap, and 
the cardiac risk of the two procedures, "we do not disagree 
with [the] decision for amputation."

An April 2003 VA treatment record notes that the Veteran was 
status post right foot debridement and extensive tissue loss.  
It also reveals that he had severe three vessel coronary 
artery disease, with revasculeration delayed due to the right 
foot infection.  An angiography showed femoral and tibial 
trifurcation, which could have been a target for 
revascularization.  The Veteran would have also required a 
free flap to the foot to salvage the foot.  The VA physician 
reported that after long discussions with the Veteran 
regarding the options for his leg revascularization and 
plastic surgical free flap of the foot defect, the Veteran 
decided that he would undergo a below-the-knee amputation of 
the right lower extremity.  In April 2003, the Veteran 
underwent a right below-the-knee amputation.  The pre-
operative diagnoses were right foot wound with tissue loss 
status post amputation involving the head of the second, 
third, fourth, and fifth metacarpal as well as the phalanx 
and peripheral vascular disease.  VA treatment records from 
April 2003 through May 2003 reveal that the Veteran's wound 
healed well, and that he underwent rehabilitative therapy.

A March 2006 VA medical opinion concluded that, after having 
reviewed the Veteran's contentions and the evidence in the 
Veteran's claims file, "[i]t is NOT at least as likely as 
not that the veteran sustained additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical care."  The VA physician pointed to the 
medical record which "is replete with dozens of progress 
notes from Podiatry, Dermatology, Vascular Surgery, primary 
provider, etc., documenting the close attention and treatment 
provided for the veteran's feet problems . . . ."  In 
addition, the VA examiner noted that "[e]very possible 
intervention, including xrays [sic], cultures, laboratory 
testing, medications, consultations, etc., were provided.  
Consultations with all appropriate experts were obtained."  
The VA physician further explained that the Veteran had 
"terrible medical problems" when he first sought medical 
care from VA.  "His heart problems were so severe that he 
was considered for a heart transplant.  His peripheral 
vascular disease was extremely advanced."  The VA physician 
found that "[e]very possible effort was made to save [the 
Veteran's] right lower extremity.  Those efforts proved 
unsuccessful, but he recovered well after his amputation, and 
was able to undergo cardiac bypass surgery."

The Board finds that the evidence of record does not support 
entitlement to benefits under 38 U.S.C.A. § 1151.  The 
evidence of record indicates that the Veteran was treated for 
a rash on his right lower extremity, which developed into 
ulcers and gangrene, and eventually required a below-the-knee 
amputation of the right lower extremity.  See Jones, 12 Vet. 
App. at 464 (holding that compensation under 38 U.S.C.A. § 
1151 requires medical evidence of a current disability and 
medical or, in some circumstances, lay evidence of the 
incurrence or aggravation of an injury or disease as the 
result of VA hospitalization or treatment).  However, upon a 
review of the claims file, a VA examiner opined that there 
was no evidence of any disability associated with the 
Veteran's rash and resultant below-the-knee amputation of the 
right lower extremity as a result of the VA medical care that 
he received, and found that the Veteran was provided with 
close attention and treatment for his feet problems, that 
every possible intervention was made, that consultations with 
all appropriate experts were obtained, and that every 
possible effort was made to save the Veteran's right lower 
extremity, but that those efforts proved unsuccessful.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of an expert); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Although the Veteran has asserted that he 
developed a rash on his right lower extremity and underwent a 
below-the-knee amputation of his right lower extremity due to 
VA fault, he is not competent to provide such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Thus, the 
medical evidence of record demonstrates that VA treatment was 
not careless or negligent, did not involve lack of proper 
skill, an error in judgment, or similar instance of fault by 
VA, and demonstrates that the Veteran's rash and resultant 
below-the-knee amputation was reasonably foreseeable.  See 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Accordingly, the Veteran 
is not entitled to compensation under 38 U.S.C.A. § 1151. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Psychiatric Disorder

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for any 
complaints of or treatment for a psychiatric disorder.  April 
1965, May 1965, December 1965, April 1968, and May 1968 
examinations reveal the Veteran's psychiatric status to be 
normal.  On reports of medical history, completed at each of 
the examinations, the Veteran denied frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble of any sort.  In 
addition, in an October 1968 separation examination, the 
Veteran's psychiatric status was normal.  In a report of 
medical history, completed at that time, the Veteran again 
denied frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble of any sort.

A May 2004 treatment record reveals that the Veteran first 
complained of depression and crying spells in February 2004.  
In May 2004, the Veteran reported that he was mildly 
depressed after his divorce in 1990.  He noted that he had 
crying spells and focused on thoughts of the past at that 
time.  He stopped doing any of his usual hobbies.  He also 
stated that he stopped working in April 2003 due to medical 
problems and hospitalizations.  Mental status examination 
revealed the Veteran to be pale.  He walked slowly with a 
cane and had a right lower leg prosthesis.  His affect was 
very blunted, and he remained expressionless.  He teared 
frequently, but appeared immobilized and would not reach for 
tissues.  There was no evidence of delusions or 
hallucinations.  His speech was decreased in production, but 
was goal-directed.  There was no suicidal or homicidal 
ideation.  The Veteran's cognition was within normal limits, 
his judgment was fair, and his insight was superficial.  The 
diagnosis was major depression, moderately severe.  The VA 
physician noted that the Veteran divorced in 1990, which 
changed his functioning capacity, and that he possibly had a 
mild, chronic depression.  The VA physician further reported 
that the Veteran became severely depressed after a series of 
health problems, and that he had crying spells, low mood, 
decreased interest, and thoughts about the past.

VA treatment records from May 2004 through February 2007 
reveal continued diagnoses of and treatment for major 
depression.  A May 2006 treatment record reveals that the 
Veteran had mild depression, with poor functioning after a 
divorce in 1990, and that in 2003, he required a right below-
the-knee amputation and coronary artery bypass graft for 
severe peripheral vascular disease, which caused severe 
depression.

The Board finds that the evidence of record does not support 
service connection for a psychiatric disorder, diagnosed as 
major depression.  There is medical evidence of current major 
depression.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  In 
addition, there is medical evidence that the Veteran's below-
the-knee amputation of the right lower extremity, coronary 
artery bypass graft for severe peripheral vascular disease, 
and coronary artery disease caused his severe depression.  
However, service connection is not in effect for a below-the-
knee amputation of the right lower extremity, coronary artery 
bypass graft for severe peripheral vascular disease, or 
coronary artery disease.  38 C.F.R. § 3.310; see Allen, 7 
Vet. App. 439 (holding that service connection on a secondary 
basis requires evidence sufficient to show that the current 
disability was caused or aggravated by a service-connected 
disability).  Accordingly, as there is no evidence that the 
Veteran's psychiatric disorder is proximately due to or the 
result of a service-connected disease or injury, service 
connection for a psychiatric disorder is not warranted on a 
secondary basis.

The medical evidence of record also does not support direct 
service connection for a psychiatric disorder.  As noted 
above, the Veteran has a current diagnosis of major 
depression.  See Degmetich, 104 F.3d at 1333.  The Veteran's 
service treatment records, however, are negative for any 
complaints, diagnoses, or treatment for a psychiatric 
disorder.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury).  Moreover, there is no 
medical evidence of record that shows that a psychiatric 
disorder is related to service.  See id. (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  The first medical evidence of a 
psychiatric disorder was in February 2004, over 35 years 
after service discharge.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence demonstrating continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Accordingly, 
direct service connection for a psychiatric disorder is not 
warranted.

Because the evidence of record does not relate the Veteran's 
psychiatric disorder to his military service, or to a 
service-connected disorder, the preponderance of the evidence 
is against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
rash and below-the-knee amputation of the right lower 
extremity due to VA treatment is denied. 

Service connection for a psychiatric disorder, diagnosed as 
major depression, to include as due to a below-the-knee 
amputation of the right lower extremity, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


